DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 9/27/2022 is acknowledged.
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHOU et al. (US PG Pub 2019/0214337, hereinafter Chou).
Regarding claim 1, figure 3I of Chou discloses an electronic package, comprising:
a first trace (144) embedded in a package substrate (1), wherein the first trace comprises:
a first region, wherein the first region has a first width; and
a second region, wherein the second region has a second width that is smaller than the first width.
Note: The claim does not set forth a precise way to measure widths.  The first width could be measured at an angle across the trace and thus be larger than a second width which is measured perpendicular to the trace (shortest possible distance).
Regarding claim 2, figure 3I of Chou discloses the first region has a first length, and wherein the second region has a second length that is different than the first length.
Note: The claim does not set forth a precise way to measure lengths.  The first length could be measured at an angle across the trace and thus be different than a second length which is measured perpendicular to the trace (shortest possible distance).
Regarding claim 3, figure 3I of Chou discloses a first conductive layer 123/158) over the first trace, wherein the first conductive layer comprises a first opening.
Regarding claim 4, figure 3I of Chou discloses the first opening is above the first region of the first trace.
Regarding claim 5, figure 3I of Chou discloses a second conductive layer (124) over the first conductive layer.
Regarding claim 6, figure 3I of Chou discloses a third conductive layer (122/157) below the first trace, wherein the third conductive layer has a second opening.
Regarding claim 7, figure 3I of Chou discloses the second opening is below the first region of the first trace.
Regarding claim 8, figure 3I of Chou discloses a first dielectric (115) over the first trace, wherein a first dielectric thickness over the first region is greater than a second dielectric thickness over the second region.
Note: The claim does not set forth a precise way to measure thicknesses.  The first thickness could be measured at an angle across the dielectric and thus be larger than a second thickness which is measured perpendicular to the dielectric (shortest possible distance).
Regarding claim 9, figure 3I of Chou discloses a second dielectric (114) below the first trace, wherein a third dielectric thickness below the first region is greater than a fourth dielectric thickness below the second region.
Note: The claim does not set forth a precise way to measure thicknesses.  The third thickness could be measured at an angle across the dielectric and thus be larger than a fourth thickness which is measured perpendicular to the dielectric (shortest possible distance).
Regarding claim 10, figure 3I of Chou discloses a second dielectric (114) below the first trace, wherein a third dielectric thickness below the first region is substantially equal to a fourth dielectric thickness below the second region.
Regarding claim 11, figure 3I of Chou discloses a second trace (155) embedded in the package substrate, wherein the second trace is laterally adjacent to the first trace, and wherein the second trace comprises:
a first region, wherein the first region has a first width; and
a second region, wherein the second regions has a second width that is smaller than the first width.
Note: The claim does not set forth a precise way to measure widths.  The first width could be measured at an angle across the trace and thus be larger than a second width which is measured perpendicular to the trace (shortest possible distance).
Regarding claim 12, figure 3I of Chou discloses a package substrate (1);
a first pair of traces (144, 145) embedded in the package substrate, wherein the first pair of traces comprises:
a first region having traces of a first width; and
a second region having traces of a second width that is less than the first width;
a second pair of traces (145, 156) embedded in the package substrate and laterally adjacent to the first pair of traces, wherein the second pair of traces comprises:
a third region having traces of the first width; and
a fourth region having traces of the second width; and
a first conductive line (141) separating the first pair of traces from the second pair of the traces.
Note: The claim does not set forth a precise way to measure widths.  The first (third) width could be measured at an angle across the trace and thus be larger than a second (fourth) width which is measured perpendicular to the trace (shortest possible distance).
Regarding claim 13, figure 3I of Chou discloses the third region is adjacent to the first region, and wherein the fourth region is adjacent to the second region.
Regarding claim 14, figure 3I of Chou discloses a first conductive layer (123) over the first pair of traces and the second pair of traces, wherein the first conductive layer comprises:
a first opening; and
a second conductive line (158) across the first opening.
Regarding claim 15, figure 3I of Chou discloses the first opening is over the first region and the third region.
Regarding claim 16, figure 3I of Chou discloses the second conductive line (158) is aligned over the first conductive line.
Regarding claims 18-20, figure 3I of Chou discloses the entire claimed invention as noted in the above rejections.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/Primary Examiner, Art Unit 2895